Citation Nr: 1023410	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for disc 
bulge, L4-5 and L5-S1, and, if so, entitlement to service 
connection for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to March 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the RO reopened the Veteran's previously 
denied claim and denied the issue on the merits in a July 2009 
statement of the case.  However, the issue of whether new and 
material evidence has been received is a threshold question in 
any case involving a previously denied claim, which must also 
be decided by the Board upon de novo review.  See Wakeford v. 
Brown, 8 Vet. App. 237, 239-40 (1995).  As such, the issue on 
appeal has been recharacterized as stated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his August 2009 substantive appeal (VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge as to the issue currently on appeal. As such hearing 
has not yet been scheduled, the case must be remanded to 
afford the Veteran his requested hearing.  38 C.F.R. §§ 
20.703, 20.704 (2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

